Citation Nr: 0507862	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1960.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted the veteran's claim for entitlement 
to service connection for bronchial asthma with a 30 percent 
disability rating effective September 14, 1999.  The veteran 
has appealed the rating assigned for the disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In December 2003, the veteran presented oral testimony by 
videoconference before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was provided a March 2001 VA letter explaining 
the notice and assistance requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) concerning his claim for 
service connection for bronchial asthma.  Under VAOPGCPREC 8-
2003 (Dec. 22, 2003), the issue of the propriety of the 
initial rating assigned the disability is a downstream issue 
that does not require separate VCAA notice.  However, because 
the rating issue must be remanded, the Board feels that the 
veteran should be given adequate VCAA notice on the issue of 
the rating assigned and particularly informed of the evidence 
and information needed to support his claim. 

In his December 2003 testimony, the veteran stated that his 
asthma had worsened since undergoing an April 2001 VA 
examination.  He stated his breathing was very heavy, that he 
was using two to three different "puffers" a day, he was 
unable to work, and that he had been recently given a new 
medication, possibly a steroid, by a VA medical center.  In 
his substantive appeal and a subsequent letter dated in 
December 2003, the veteran wrote he was receiving codeine 
daily.  In order to determine the current severity of his 
asthma, the veteran should be scheduled for a VA examination, 
including a pulmonary function test.  

Additionally, at his hearing, the veteran reported seeing 
private physicians about once per week for his condition.  He 
also stated that due to his worsening condition, he had been 
scheduled for two VA appointments in December 2003 and a 
pulmonary test at a VA hospital in Loma Linda, California, in 
April 2004.  Therefore, his additional VA and private medical 
records should be obtained on remand.  

Accordingly, the claim is REMANDED for the following:

1.  Issue a VCAA letter pertaining to the 
issue of a higher initial evaluation for 
bronchial asthma.  The letter should 
specifically advise the veteran of (1) 
the pertinent relevant evidence and 
information not of record needed to 
support his claim; (2) what specific 
evidence VA will seek to obtain; (3) what 
specific evidence the claimant is 
obligated to obtain; and (4) that he 
should submit any pertinent evidence in 
his possession.

2.  Make arrangements to obtain the 
veteran's treatment records for bronchial 
asthma from the VA medical facilities in 
Victorville, California, and Loma Linda, 
California.

3.  Make arrangements to obtain private 
treatment records pertaining to the 
veteran from Vivek S. Gill, M.D., from 
March 2003 to the present and from Paul 
Constantine, M.D., from March 2002 to the 
present.

4.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the current severity of his 
bronchial asthma.  The claims file must 
be made available to the examiner, and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  

A pulmonary function test must be 
completed as part of the examination, and 
the findings reported should be 
sufficiently detailed to permit 
consideration of all criteria in 38 
C.F.R. § 4.97, Diagnostic Code 6602; that 
is, findings must include percent 
predicted of FEV-1 and FEV-1/FVC.  The 
examiner should also document whether the 
veteran has been prescribed systemic 
corticosteroids or immuno-suppressive 
medications, or has experienced an 
exacerbation of bronchial asthma 
requiring a visit to a physician, and, if 
so, how often such exacerbations occur.  
Any other necessary tests should also be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

5.  Then review the claims folder and 
ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




